The opinion of the court was delivered by
WEST, J.-
This case involves 15 years’ dealing between the plaintiff and the defendants, all of which was carefully gone over by the referee whose report was approved by -the trial court and judgment entered thereon for the plaintiff.
The defendants, in their appeal, claim that the evidence showed a mutual mistake touching certain credits, and that they should be held to have paid more than the amount indicated by the verdict; but these are matters of fact considered by the referee and concluded by his approved report. (Smith v. Harris, 88 Kan. 226, 128 Pac. 378.)
Besides, no motion for a new trial was filed, and hence no error not apparent on the face of the record can be considered, and none appears. (Bank v. Refining Co., 89 Kan. 738, 132 Pac. 832; Milling Co. v. Schreiber, 102 Kan. 172, 174, 169 Pac. 222.)
The judgment is affirmed.